Name: Commission Regulation (EEC) No 182/84 of 25 January 1984 on the supply of wholly milled long grain rice to the Comoros as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 21 / 18 Official Journal of the European Communities 26 . 1 . 84 COMMISSION REGULATION (EEC) No 182/84 of 25 January 1984 on the supply of wholly milled long grain rice to the Comoros as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 566/83 (2), and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implemen ­ ting rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 f), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas, on 29 July 1983 , the Commission of the European Communities decided to grant, under a Community measure, 1 000 tonnes of cereals to the Comoros under the food-aid programme for 1983 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (') ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 163 , 22 . 6 . 1983 , p. 5 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (&lt;) OJ No L 352, 14 . 12 . 1982, p. 1 . (*) OJ No L 196, 20 . 7 . 1983 , p. 1 . Is) OJ No 106, 30 . 10 . 1962, p. 2553/62 . O OJ No L 263, 19 . 9 . 1973 , p. 1 . ( «) OJ No L 192, 26 . 7 . 1980, p . 11 . (' OJ No L 334, 21 . 11 . 1981 , p . 27 . 26. 1 . 84 Official Journal of the European Communities No L 21 / 19 ANNEX 1 . Programme : 1983 2 . Recipient : Comoros 3 . Place or country of destination : Comoros 4 . Product to be mobilized : wholly milled long grain rice 5 . Total quantity : 345 tonnes (1 000 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente nazionale Risi , piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10. Packaging :  in bags (') :  quality of the bags : new jute sacks , 600 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'RIZ BLANCHI / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE FÃ DÃ RALE ISLAMIQUE DES COMORES' 11 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Ports of landing : Moroni : 173 tonnes Mutsamudu : 172 tonnes 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 6 February 1984 16 . Shipment period : 1 to 31 March 1984 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful co-contractor must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R'.